                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MARK ESQUIBEL,

               Plaintiff,

vs.                                                  No. CV 18-00947 MV/SCY


DAVID JABLONSKI

               Defendant.



                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Fed. R. Civ. P. 41(b) on the Petition

Seeks Civil Action for the Deprivation of Const. Rights (“Complaint”) filed by Plaintiff Mark

Esquibel in the First Judicial District Court, State of New Mexico on August 29, 2018, and

removed to this Court on October 11, 2018 (Doc. 1-1). The Court will dismiss the Complaint

without prejudice for failure to comply with a Court order and failure to prosecute.

       The record reflects that certain mailings to Plaintiff Mark Esquibel were returned as

undelivered (see Doc. 8). It appeared that Plaintiff had been transferred or released from custody

without advising the Court of his new address, as required by D.N.M. LR-Civ. 83.6, thus severing

contact with the Court.

       The Court then issued an Order to Show Cause on December 18, 2018, directing Esquibel

to notify the Court of a new address, or otherwise show cause why the case should not be

dismissed, within 21 days of entry of the Order. (Doc. 9). More than 21 days have elapsed since

entry of the Order to Show Cause, and Plaintiff Esquibel has not provided the Court with a new




                                                1 
                                                  
address, responded to the Court’s Order, or otherwise shown cause why the case should not be

dismissed.

       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Plaintiff Esquibel has

failed to comply with D.N.M. LR-Civ. 83.6 and with the Court’s December 18, 2018 Order to

Show Cause.

       Plaintiff Esquibel has failed to comply with the Court’s order and failed to prosecute this

action by not keeping the Court apprised of his current address. The Court may dismiss an action

under Rule 41(b) of the Federal Rules of Civil Procedure for failure to prosecute, to comply with

the rules of civil procedure, or to comply with court orders. See Olsen v. Mapes, 333 F.3d 1199,

1204, n. 3 (10th Cir. 2003). Therefore, the Court will dismiss this civil proceeding pursuant to Rule

41(b) for failure to comply with the Court’s Order and failure to prosecute this proceeding.

       IT IS ORDERED that the Petition Seeks Civil Action for the Deprivation of Const. Rights

filed by Plaintiff Mark Esquibel in the First Judicial District Court, County of Santa Fe, State of

New Mexico on August 29, 2018 and removed to this Court on October 11, 2018 (Doc. 1-1) is

DISMISSED without prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for

failure to comply with the Court’s Order and failure to prosecute.



                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE 
                                                   

                                                   



                                                  2 
                                                    
